DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–15 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2021/0057704 A1.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05 October 2022 was filed after the mailing date of the non-final Office Action on 07 July 2022.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 05 October 2022.  These drawings are acceptable.

Applicants' amendment(s) have overcome the objection(s) to the drawing(s).

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Interpretation
The instant application indicates that the term "block copolymer" encompasses AAA-AA-BBB-BB (e.g., [0056]), A-B-A-B-A-B-A-B-A-B (e.g., [0057]), AA-BB-AA-BB-AA-BB-AA-BB (e.g., [0058]), and AAAAA-B-AAAAA-B-AAAAA-B (e.g., [0059]). A-B-A-B-A-B-A-B-A-B is also known as an alternating copolymer.

Claim Rejections - 35 USC § 102
Claim(s) 1, 3, 9–11, and 13–15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2017/0338460 A1, hereinafter Kim).
Regarding claim 1, Kim discloses a separator (10) for an electrochemical device (100, [0020]) comprising:
a porous polymer substrate (20, [0020]); and
a porous coating layer (30) formed on at least one surface of the porous polymer substrate (20, [0020]),
wherein the porous coating layer (30) comprises inorganic particles and a binder polymer positioned on at least a part of a surface of individual inorganic particles to connect and fix the inorganic particles with one another (FIG. 1, [0024]), and
wherein the binder polymer comprises a block copolymer (see alternating copolymer, [0053]) consisting of a first block having repeating units represented by chemical formula 1 (see vinylidene fluoride, [0054]) and a second block having repeating units represented by chemical formula 2 (see hexafluoropropylene, [0055]), and
wherein a content of the block copolymer is 50 parts by weight or more based on 100 parts by weight of a total content of the binder polymer (see binder, [0061]):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	[chemical formula 1] (see vinylidene fluoride, [0054])

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 	[chemical formula 2] (see hexafluoropropylene, [0055])
wherein each of x and y independently represents an integer of 1 or more ([0054], [0055]).
Regarding claim 3, Kim discloses all claim limitations set forth above and further discloses a separator for an electrochemical device:
wherein the block copolymer has a weight average molecular weight of 100,000 to 900,000 (see weight average molecular weight, [0056]).
Regarding claim 8, Kim discloses all claim limitations set forth above and further discloses a separator for an electrochemical device:
wherein the porous polymer substrate (20) is a polyolefin-based porous polymer film substrate or a porous polymer non-woven web substrate (FIG. 1, [0021]).
Regarding claim 9, Kim discloses all claim limitations set forth above and further a separator for an electrochemical device:
wherein the polyolefin-based porous polymer film substrate (20) comprises at least one of polyethylene, polypropylene, polybutylene, or polypentene (FIG. 1, [0022]).
Regarding claim 10, Kim discloses all claim limitations set forth above and further discloses an electrochemical device:
wherein the binder polymer is the block copolymer ([0031], [0053]).
Regarding claim 11, Kim discloses a method for manufacturing a separator (10) for an electrochemical device (100, [0070]), comprising the steps of:
preparing a porous polymer substrate (20, [0020]); and
applying slurry for forming a porous coating layer (30) comprising an organic solvent, a plurality of inorganic particles and a binder polymer onto at least one surface of the porous polymer substrate (20, [0070]), and
drying the porous polymer substrate (20) coated with the slurry to form a porous coating layer (30, [0073]),
wherein the binder polymer comprises a block copolymer (see alternating copolymer, [0053]) consisting of a first block having repeating units represented by chemical formula 1 (see vinylidene fluoride, [0054]) and a second block having repeating units represented by chemical formula 2 (see hexafluoropropylene, [0055]), and
wherein a content of the block copolymer is 50 parts by weight or more based on 100 parts by weight of a total content of the binder polymer (see binder, [0061]):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	[chemical formula 1] (see vinylidene fluoride, [0054])

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 	[chemical formula 2] (see hexafluoropropylene, [0055])
wherein each of x and y independently represents an integer of 1 or more ([0054], [0055]).
Regarding claim 13, Kim discloses all claim limitations set forth above and further discloses a method for manufacturing a separator for an electrochemical device:
wherein the organic solvent comprises at least one of acetone, tetrahydrofuran, methylene chloride, chloroform, dimethyl formamide, N-methyl-2-pyrrolidone, methyl ethyl ketone, or cyclohexane (see solvent, [0071]).
Regarding claim 14, Kim discloses all claim limitations set forth above and further discloses a method for manufacturing a separator for an electrochemical device:
wherein the binder polymer is the block copolymer ([0031], [0053]).
Regarding claim 15, Kim discloses an electrochemical device (100) comprising a cathode (40); an anode (50); and a separator (10) interposed between the cathode (40) and the anode (50, [0078]), wherein the separator (10) comprises:
a porous polymer substrate (20, [0020]); and
a porous coating layer (30) formed on at least one surface of the porous polymer substrate (20, [0020]),
wherein the porous coating layer (30) comprises inorganic particles and a binder polymer positioned on at least a part of a surface of individual inorganic particles to connect and fix the inorganic particles with one another (FIG. 1, [0024]), and
wherein the binder polymer comprises a block copolymer (see alternating copolymer, [0053]) consisting of a first block having repeating units represented by chemical formula 1 (see vinylidene fluoride, [0054]) and a second block having repeating units represented by chemical formula 2 (see hexafluoropropylene, [0055]), and
wherein a content of the block copolymer is 50 parts by weight or more based on 100 parts by weight of a total content of the binder polymer (see binder, [0061]):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	[chemical formula 1] (see vinylidene fluoride, [0054])

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 	[chemical formula 2] (see hexafluoropropylene, [0055])
wherein each of x and y independently represents an integer of 1 or more ([0054], [0055]).

Claim Rejections - 35 USC § 103
Claim(s) 2, 4–8, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2017/0338460 A1).
Regarding claim 2, Kim discloses all claim limitations set forth above and further discloses a separator for an electrochemical device:
wherein the block copolymer is a copolymer polymerized from the first block and the second block at a weight ratio of the first block to the second block of 99.5:0.5 to 90:10 ([0054], [0055]).
Although Kim does not explicitly disclose a range of 95:5 to 80:20, Kim does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Regarding claim 4, Kim discloses all claim limitations set forth above and further discloses a separator for an electrochemical device:
wherein a weight ratio of the inorganic particles to the binder polymer is 30:70 to 50:50 (see amount of filler, [0061]).
Although Kim does not explicitly disclose a range of 50:50 to 99:1, Kim does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Regarding claim 5, Kim discloses all claim limitations set forth above and further discloses a separator for an electrochemical device:
wherein the block copolymer is a copolymer polymerized from the first block and the second block at a weight ratio of the first block to the second block of 99.5:0.5 to 90:10 ([0054], [0055]).
Although Kim does not explicitly disclose a range of 95:5 to 90:10, Kim does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Regarding claim 6, Kim discloses all claim limitations set forth above and further discloses a separator for an electrochemical device:
wherein the block copolymer has a weight average molecular weight of 100,000 to 600,000 (see weight average molecular weight, [0056]).
Although Kim does not explicitly disclose a range of 570,000 to 900,000, Kim does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Regarding claim 7, Kim discloses all claim limitations set forth above and further discloses a separator for an electrochemical device:
wherein the block copolymer consists of the first block having a weight average molecular weight of 90,000 to 597,000 and the second block having a weight average molecular weight of 5,000 to 60,000 at a weight ratio of the first block to the second block of 99.5:0.5 to 90:10 ([0054], [0055], [0056]).
Although Kim does not explicitly disclose a range of 540,000 to 860,000, Kim does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Although Kim does not explicitly disclose a range of 30,000 to 180,000, Kim does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Although Kim does not explicitly disclose a range of 95:5 to 90:10, Kim does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Regarding claim 12, Kim discloses all claim limitations set forth above and further discloses a separator for an electrochemical device:
wherein the block copolymer is a copolymer polymerized from the first block and the second block at a weight ratio of the first block to the second block of 99.5:0.5 to 90:10 ([0054], [0055]).
Although Kim does not explicitly disclose a range of 95:5 to 80:20, Kim does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.

	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1–15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725